Crew III, J.
Appeal from that part of an order of the Supreme Court (Teresi, J.), entered July 13, 1995 in Albany County, which denied plaintiffs’ cross motion for summary judgment.
This appeal concerns a debt allegedly owed by plaintiffs to defendant Quick & Reilly, Inc., a firm with which plaintiffs maintained an account for security transactions. Plaintiffs commenced this action alleging, inter alia, that a certain communication from defendant Dominick J. Dorata violated various provisions of the Fair Debt Collection Practices Act (15 USC § 1692 et seq.). Defendants answered and counterclaimed for, inter alia, the amount of the debt due and counsel fees. Defendants thereafter moved for summary judgment seeking, *875inter alia, dismissal of all causes of action against them, and plaintiffs cross-moved for, inter alia, summary judgment dismissing the counterclaims and permission to amend their pleadings. Supreme Court denied the respective motions, and this appeal by plaintiffs followed.
Based upon our review of the record as whole, we are of the view that unresolved questions of fact remain with respect to each of the issues raised on appeal and, as such, plaintiffs’ cross motion for summary judgment was properly denied. Additionally, under the circumstances present here, we perceive no abuse of discretion in Supreme Court’s decision to deny plaintiffs leave to amend their pleadings. Accordingly, Supreme Court’s order should be affirmed.
Cardona, P. J., Mercure, White and Casey, JJ., concur. Ordered that the order is affirmed, with costs.